Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
37 CFR 1.175(b) states “If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.” 
	MPEP § 1414 II B states: “A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” 
MPEP § 1414 II C states: “In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”

The error statement states “This is a broadening reissue” however, a claim that the application seeks to broaden is not identified. Instead, “a failure to claim…a plurality of metal contacts…” is the sole error mentioned. The addition of a limitation for metal contacts does not show how any of claims 1, 12 and 16 is being broadened.  The error statement should state what claims are to be broadened and in what way the broadening should occur. 
While at least one error upon which reissue is based needs to be described, it is noted that the reissue declaration also states that the patent is invalid by reason of a defective specification or drawing but fails to explain what is defective in the specification or drawings.  The response filed 9 July 2022 defers action on providing a corrected declaration until claims are in condition for allowance. Upon the indication of allowable claims, a corrected declaration will be required.


Claim Rejections - 35 USC § 251
Claims 22-23, 25, 29-33 and 35-36 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Recapture
Claims 22-34 were rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter in the previous office action. 
Claim 22 as amended no longer contains the recaptured subject matter.  The rejection is withdrawn.  

Terminal Disclaimer
MPEP 1451 II. States “Where the parent and the continuation reissue applications are examined together, a provisional double patenting rejection should be made in both cases as to any overlapping claims.”
The Terminal Disclaimer filed 03 June 2022 has been approved.

Claim Rejections - 35 USC § 112/ 35 USC § 251
Claims 22, 23, 25, 29-33, 35 and 36 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 23, 25, 29-33, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 requires that a surface of the semiconductor wafer is oxidized.  Patent Owner’s remarks submitted with the amendment of March 19, 2021 cite column 3, lines 53 to 63 of the ‘215 Patent as support for claim 26.  This portion of the disclosure describes using an oxidizing agent to oxidize the silicon substrate but that is followed by an etching with hydrofluoric acid to remove the oxidized silicon oxide. This is a two-step cleaning process intended to prepare the substrate for coating with aluminum oxide.  There is no disclosure in the specification of a completed solar cell as claimed having a silicon wafer which is oxidized but not etched such that it remains oxidized.  An oxidized semiconductor surface is new matter. Claims 23, 25, 29-33, 35 and 36 are dependent from claim 22 and also contain the above described new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 23, 25, 31-33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2006/097303 to Agostinelli et al (Hereafter, “Agostinelli”) in view of “Ultralow surface recombination of c-Si substrates passivated by plasma-assisted Al2O3” by Hoex et al. (Hereafter “Hoex 2006”).
With regard to claim 22, Agostinelli teaches solar cells made of semiconductor wafers which are doped silicon (see page 13, lines 22-23; page 14, lines 8-10; page 24, lines 22-28).  A stack of dielectric layers for passivation of the semiconductor wafers is taught to be comprised of a dielectric layer and a hydrogenated SiN passivation layer (see page 13, line 24 to page 14, line 17).   The dielectric layer is taught to contain aluminum oxide (see page 15, lines 25-26; page 16, lines 11-14; page 20,lines 27-29). On page 14, lines 13-17, Agostinelli teaches that the passivation layer has a thickness of larger than 200nm, satisfying the claimed requirement of more than 50nm as required by claim 22.  No intervening layers are taught by Agostinelli to exist between the dielectric layer and the passivation layer. A silicon dioxide is formed as the product of a reaction between the Si of the substrate and oxygen on the surface of the silicon substrate (see page 5, lines 6-9).  Metal contacts are taught to pass through the dielectric layer and the passivation layer (see abstract; page 9, lines 11-16; page 14, lines 6-7).  
Agostinelli does not teach that the first dielectric layer is less than 30nm in thickness.  Hoex 2006 teaches aluminum oxide layers 7-30nm in thickness (see abstract and page 042112-1, last paragraph). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the aluminum oxide dielectric layer of Agostinelli in thicknesses less than 30nm because Hoex 2006 teaches that 7nm aluminum oxide films enabled significantly faster process, growth and annealing times compared to state-of-the-art passivation schemes (see page 042112-3 third full paragraph).
With regard to claims 23 and 31, Agostinelli does not teach that the aluminum oxide of the first dielectric layer is aluminum oxide deposited by atomic layer deposition. Hoex 2006 teaches plasma-assisted deposition of aluminum oxide on solar cell substrates (see abstract).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the aluminum oxide dielectric layer of Agostinelli by atomic layer deposition because Hoex 2006 teaches that PA-ALD1 aluminum oxide films enabled significantly faster process, growth and annealing times compared to state-of-the-art passivation schemes (see page 042112-3 third full paragraph).
With regard to claim 25, Agostinelli teaches that the silicon nitride deposition is by PECVD2 (page 24, lines 17-18).  This satisfies the claimed requirement for “plasma enhanced chemical vapor deposition”. 
With regard to claims 32 and 33, Agostinelli refers to the light incident side of the solar cells as the front side and the light non-incident side as the back side. Teachings outlined above for claim 22 placed the dielectric and passivation layers on Agostinelli’s back side. At page 12, lines 14-16 Agostinelli teaches that the steps previously described for the back side of the solar cell may also be applied to the front side. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to place the stack on the sunlight non-incident side or on the sunlight incident side of the semiconductor wafer as required by claims 32 and 33. 
With regard to claim 35, the doped silicon is the silicon substrate made of a semiconductor wafer (see Agostinelli page 13, lines 22-23; page 14, lines 8-10; page 24, lines 22-28).  Therefore, the surface of the semiconductor wafer that is oxidized is a surface of the silicon substrate.

Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli and Hoex 2006 as applied above and further in view of WO2007/043881 to Komatsu et al (Hereafter, "Komatsu”). 
With regard to claims 29 and 30, neither Agostinelli nor Hoex 2006 teaches that the second dielectric layer (aka the SiN passivation layer) is embedded with at least 1 at. % hydrogen or at least 5 at. % hydrogen as required by claims 29 and 30 respectively. Komatsu teaches solar cells wherein a silicon nitride film deposited by PECVD is deposited with 7 at. % hydrogen in ‘group B’ (see Table 1 bridging pages 8 and 9 with attention to page 4, lines 1-3).  It would have been obvious to a person of ordinary skill in the art to have embedded 7 at % hydrogen in the SiN layer of Agostinelli which is more than the at least 1 at % or at least 5 at. % hydrogen claimed at the time the invention was made because Komatsu teaches that it was the appropriate hydrogen content to passivate the defect in the substrates when annealed under appropriate conditions and cause further improvement of Jsc and Voc. (see page 9, lines 12-15)

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli and Hoex 2006 as applied above, and further in view of “Excellent passivation of highly doped p-type Si surfaces by the negative-charge-dielectric Al2O3” to Hoex et al. (Hereafter, "Hoex 2007”) and “A reexamination of the chemisorption of trimethylaluminum on silica” by Bartram et al. (Hereafter, “Bartram”).
With regard to claim 26, neither Agostinelli nor Hoex 2006 teaches that the silicon substrate is firstly exposed to an aluminum-containing compound comprising at least one of Al(CH3)3, AlCl3, Al(CH3)2Cl and (CH3)2(C2H5)N:AlH3, so that a bond is formed between aluminum atom of an aluminum-containing layer and an oxygen atom of the oxidized surface of the silicon substrate by way of chemisorption and then oxidizing the aluminum-containing layer that is bound to the oxidized surface of the silicon substrate to form the aluminum oxide of the first dielectric layer.  Hoex 2007 teaches a plasma-enhanced atomic layer deposition (PEALD) process that alternates dosing by Al(CH3)3 and O2 plasma exposure (see abstract and paragraph bridging pages 112107-1 and 112107-2).  The alternating steps correspond to the exposing and oxidizing steps of claim 36.   It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the alternating steps of Hoex 2007 in the ALD process of Hoex 2006 because Hoex 2007 teaches that doing so produced a layer having excellent surface passivation on solar cells. (see second-to-last paragraph of page 112107-3)
Hoex 2007 does not explicitly state that the exposing step proceeds  “so that a bond is formed between aluminum atom of an aluminum-containing layer and an oxygen atom of the oxidized surface of the silicon substrate by way of chemisorption”.  As described in pages 14 and 15 of Patent Owner’s remarks filed 8 July 2022, one skilled in the art would know that surface of the semiconductor wafer in contact with the first dielectric layer is oxidized because the reaction of TMA (Trimethyl Aluminum or Al(CH3)3 ) and silica is known as a chemisorption. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to expect that the Hoex 2007 exposure step occurred “so that a bond is formed between aluminum atom of an aluminum-containing layer and an oxygen atom of the oxidized surface of the silicon substrate by way of chemisorption” because the chemisorption reaction between TMA and silica is clearly illustrated in Figure 1 of Bartram. 

Response to Arguments
Patent Owner’s (PO) arguments starting at the paragraph bridging pages 12 and 13 and concluding at the first full paragraph of page 15 of the response filed 8 July 2022 have been considered, but are not persuasive. 
The argument in essence, states that since RCA cleaning and chemisorption are well known in the art to involve oxidation reactions, the surface of the semiconductor wafer must necessarily be oxidized. PO states that col. 4, lines 6-11 of the ‘215 Patent describes the first dielectric layer comprising aluminum oxide adhered to the silica (oxidized silicon) via chemisorption.  PO’s arguments are not found persuasive.  This portion of the ‘215 Patent states “silicon surface” three times in a description of a flushing step and concludes with …”this is also referred to as chemisorption”. The silicon surface described in the disclosure of the ‘215 Patent is not silica because Si is not SiO2.  There is no mention of silica (or SiO2 or oxidized silicon) in this portion of the patent. 
PO cites the Bartram article entitled “A Reexamination of the Chemisorption of Trimethylaluminum on Silica” to show reactions between hydroxyl groups and trimethylaluminum on silica. Bartram states “Cab-O-Sil M5 silica was the substrate used in all of the experiments. “ (see first indented paragraph on page 4454) The teaching of Bartram is not pertinent to reactions of trimethylaluminum on the silicon surface of a semiconductor wafer.  As noted above, silicon and silica are different.  Therefore, it fails to support a position that chemisorption results in an oxidized surface.
PO also refers to the Wikipedia article “RCA Clean” to further support their argument that chemisorption requires that the surface of the silicon substrate be oxidized.  The Wikipedia article is insufficient evidence to contradict the statements that are written clearly in the text of the ‘215 Patent.  Col. 3, lines 53-63 of the ‘215 Patent proposes that the surface of the silicon substrate “can be cleaned” and that “A suitable cleaning method known in the production of solar cells is for example what is known as RCA cleaning”.  Assuming that the proposed cleaning occurs, the ‘215 Patent describes an oxidizing agent to oxidize the silicon substrate and then an etching with hydrofluoric acid is described “which etches away the oxidized silicon oxide”.  The ‘215 Patent’s specification and claims never required RCA cleaning. The ‘215 Patent follows the cleaning discussion by presenting the flushing step of ‘one embodiment of the method according to the invention...’ and throughout the discussion of the formation of the first dielectric layer, the substrate is described as having a ‘silicon surface’.  None of the claims of the ‘215 Patent were directed to a solar cell with an oxidized silicon substrate. The ‘215 Patent disclosure allows for other types of cleaning conducted in inert or non-oxidizing conditions as well as any process resulting in the silicon surface that is described during the deposition of the first dielectric layer. To summarize, the Wikipedia article and the Bartram reference are not sufficient to outweigh the evidence of the ‘215 Patent itself.  
PO argues that claim 22 is unobvious over Agostinelli in view of Hoex 2006 in the 8 July 2022 remarks on pages 27-30.  In response to arguments that Agostinelli teaches away from first dielectric layers less than 30 nm thick, the examiner disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As set forth in the prima facie case of obviousness herein, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the aluminum oxide dielectric layer of Agostinelli in thicknesses less than 30nm because Hoex 2006 teaches that 7nm aluminum oxide films enabled significantly faster process, growth and annealing times compared to state-of-the-art passivation schemes (see page 042112-3 third full paragraph).
Patent Owner does not specifically point out why a person of ordinary skill in the art would not be motivated by the faster processing times taught by Hoex 2006 in a combined teaching of Agostinelli and Hoex 2006. Since the first layer of Agostinelli was formed by a different process than Hoex 2006, the thickness preferred by Agostinelli for its layer may be different from the thickness preferred by the combination of Agostinelli and Hoex 2006.
Arguments from the 8 July 2022 remarks, pages 27-30 pertaining to the final written decision of IPR2019-01145 are not well founded.  The IPR decision was a determination on whether the petitioner in that case presented an adequate rationale to combine different references to reject different claims. The grounds of rejection presented herein were not the subject of the IPR decision in question. 
No arguments are presented to show that Komatsu does not cure the deficiencies of Agostinelli and Hoex 2006. PO only stated that “Applicant has considered Komatsu, and submits Komatsu does not cure the above deficiencies of the applied Agostinelli reference and Hoex’06”. (Remarks, p.30)  The rejection of claims 29-30 is maintained herein for the reason set forth above.
In response to arguments beginning with the paragraph bridging pages 19 and 20 and concluding with the first full paragraph of page 20, in which PO attempts to rescind prior disclaimers, this is not found convincing. Pages 39-44 of the 8 July 2022 remarks list “Prior Disclaimers Made during Prosecution of US Application No. 12/742,818 Presently Rescinded by Applicant”.  The question of surrender is no longer at issue; however, it is not possible to rescind arguments or disclaimers from a prior prosecution of the ‘215 Patent claims.  

Conclusion
Claims 22, 23, 25, 31-33 and 35 are rejected
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194. The examiner can normally be reached 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Vincent/Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/ Norca L. Torres Velazquez /Patent Reexamination Specialist, Art Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 plasma-assisted atomic layer deposition
        2 plasma enhanced chemical vapor deposition